Citation Nr: 0712285	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  97-17 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia patella of the left knee.  

2.  Entitlement to a disability rating in excess of 
10 percent for residuals of a left knee injury with 
derangement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to May 1989.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  
 

FINDINGS OF FACT

1.  In August 2000, the veteran's left leg measured zero 
degrees of extension (before and after exercise) and 90 
degrees of flexion before exercise and 70 degrees of flexion 
due to pain after exercise.  

2.  In February 2004, the veteran exhibited apprehension as 
his range of motion neared full extension and full flexion. 

3.  The veteran reported that his left knee prevents him from 
participating in recreational pursuits and affects his work, 
causing him to use sick leave.  

4.  The veteran experiences no flare-ups, no incoordination, 
no weakened movement, but does have fatigability of the left 
leg in the quadriceps musculature, and pain on flexing his 
knee.  

5.  The December 1997 X-ray report reflected signs consistent 
with a clinical diagnosis of subluxation of the patella of 
the left leg.   

6.  In August 2000, there was no instability of the left leg. 

7.  The veteran reported that the left patella frequently 
laterally subluxates; the left knee is unstable; and the left 
knee frequently buckles and gives out.  

8.  The veteran wears a brace on his left knee.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patella of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.655, 4.1, 4.2, 4.3, 4.10, 4.14, 4.25, 
4.40, 4.45, 4.71a, and Part 4, including Diagnostic Codes 
5003, 5014, and 5256 to 5263 (2006).  

2.  The criteria for a disability rating in excess of 10 
percent for residuals of left knee injury, with derangement, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.10, 4.14, 
4.25, 4.71a, and Part 4, including Diagnostic Codes 5003, 
5014, and 5256 to 5263 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Generally, an 
evaluation of the extent of impairment requires consideration 
of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but 
when, as here, service connection has been in effect for many 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    

Several diagnostic codes can be applicable in a rating 
evaluation for knee disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5014, and 5256 through 5263.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all the ratings 
are to be combined under the rules set forth in 38 C.F.R. 
§ 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  See 
also 38 C.F.R. §§ 4.25(b) (separate disabilities are to be 
evaluated separately), 4.14 (evaluation of the same 
disability under various diagnoses is to be avoided under the 
"rule against pyramiding").   

As an initial matter, the veteran's representative argues 
that the RO erred in separating the chondromalacia disability 
from the disability of residuals of a left knee injury, with 
derangement.  In March 1990, the veteran was granted service 
connection for residuals of a left knee injury with 
derangement and a 10 percent disability rating was assigned 
under DC 5257 (that governs impairment of knee on the basis 
of recurrent subluxation or lateral instability).  
In February 1996, the veteran filed this claim for an 
increased rating.  The RO initially denied the claim, but in 
September 2004, the RO increased the veteran's rating to 
20 percent under DC 5257, effective August 11, 2000, the date 
a compensation and pension (C&P) examination had been 
conducted.  After further evidence was received, however, the 
RO determined that separate ratings should be assigned under 
DC 5257 and DC 5260-5014 (that rates osteomalacia by using 
the range of motion criteria for the leg), so the RO granted 
service connection for chondromalacia patella of the left 
knee.  A 10 percent disability rating was assigned under each 
diagnostic code.  The effective date of the residuals of 
injury disability remained May 6, 1989, the day following the 
veteran's discharge, and the effective date assigned for the 
chondromalacia disability was February 28, 1996, the filing 
date of the claim.  Since the veteran lost no benefits by the 
RO's action in assigning a 10 percent rating under each of 
two diagnostic codes instead of a 20 percent rating under one 
diagnostic code, (especially since the effective date of one 
was changed to an earlier date), he was not prejudiced by the 
RO's action.  

In examining all diagnostic codes for the knee to see if any 
ratings higher than those assigned are warranted, some 
diagnostic codes are clearly inapplicable here.  DCs 5256 
(ankylosis), 5262 (tibia and fibula, impairment of), and 5263 
(genu recurvatum) are not applicable because the veteran has 
not complained of any of the symptoms associated with these 
diagnoses and the medical evidence is silent concerning the 
consolidation of his knee joint, damage to his tibia or 
fibula bones, and any hyperextension of the knee.  DCs 5259 
(symptomatic removal of semilunar cartilage) and 5258 
(dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint) are not 
applicable because the veteran has had no cartilage 
dislocation or surgery.  Thus, the only diagnostic codes to 
be reviewed on appeal are those that were assigned by the RO:  
DC 5260-5014 (and DC 5261) for chondromalacia (based on the 
limitation of motion rating criteria for the leg) and DC 5257 
for the disability of residuals of injury of the left knee 
with derangement (based on the criteria for other impairment 
of the knee).  As discussed in turn below, no increased 
rating is warranted on this record.  

Diagnostic Code 5260-5014:  
 Chondromalacia rated under range of motion criteria

Diagnostic Code 5014 provides that osteomalacia will be rated 
on the limitation of motion of the affected parts, as 
degenerative arthritis is rated.  38 C.F.R. § 4.71a, note 
following DC 5024 (with the exception of gout, the diseases 
under DCs 5013 through 5024 will be rated on limitation of 
motion of affected parts as arthritis, degenerative).  The 
range of motion criteria for the leg are found in DCs 5260 
(limitation of leg flexion) and 5261 (limitation of leg 
extension).  38 C.F.R. § 4.71a.  

Under DC 5260, a rating higher than the 10 percent assigned 
by the RO is available for flexion limited to 30 degrees 
(20 percent rating) and to 15 degrees (30 percent).  Under 
DC 5261, a rating higher than 10 percent is available for 
extension limited to 15 degrees (20 percent), 20 degrees 
(30 percent), 30 degrees (40 percent), and 45 degrees 
(50 percent).  The only range of motion measurements in the 
record are from the August 2000 C&P examination.  The 
veteran's flexion was limited to 90 degrees (and to 70 
degrees when fatigued) and his extension was not limited at 
all (extension to zero degrees).  The February 2004 report of 
Dr. S, a chiropractic physician, noted apprehension as the 
veteran's range of motion neared full extension and full 
flexion.  Since the range of motion measurements do not meet 
the objective criteria, no increased rating is available 
under the rating criteria governing chondromalacia under 
DC 5014.   

A disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. §§ 4.40, 4.45.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the veteran 
during flare-ups.  DeLuca v. Brown, supra.  

The veteran's June 2004 statement asserts that his knee 
condition prevents him from participating in recreational 
pursuits, affects his ability to work, and causes him to use 
sick leave.  There is no evidence of flare-ups in the record.   
The August 2000 C&P examiner found no incoordination and no 
weakened movement.  He measured the veteran's flexion after 
fatigue and while flexion was limited by 20 more degrees due 
to pain from fatigue, the veteran's 70 degrees of flexion 
with pain and fatigue does not constitute limitation of 
flexion to a compensable degree.  See DC 5260 (10 percent 
rating assigned to flexion limited to 45 degrees).  

The veteran's chiropractic physician stated in a 
February 2004 report that the veteran has a 40 percent 
impairment/loss of function to the left knee.  He provided no 
clinical data to support that conclusion.  His examination 
report did not note any limitation in range of motion or any 
movement that the veteran could not do.  He merely noted that 
physical activity aggravates the veteran's knee, without 
being more specific.  A medical opinion that does not provide 
clinical data to support its conclusion is not accorded much 
weight.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  To the 
extent that examiner based his conclusion on the instability 
of the veteran's knee, since instability is not predicated on 
loss of range of motion, 38 C.F.R. sections 4.40 and 4.45, 
with respect to pain, do not apply.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

The record does show that the veteran experiences pain from 
his chondromalacia. Although his range of motion measurements 
would warrant a noncompensable rating, since he has pain due 
to his diagnosed chondromalacia, a 10 percent rating was 
assigned by the RO from the date of filing of the claim, 
based on the rating criteria for degenerative arthritis.  See 
DC 5003 (when the limitation of motion of the specific joint 
involved is noncompensable, a rating of 10 percent is applied 
for each major joint).  The veteran's pain is thus adequately 
compensated by that 10 percent rating.  With respect to his 
assertion that his knee affects his work, the schedular 
rating is considered adequate to compensate the veteran for 
considerable loss of working time due to exacerbations 
proportionate to the severity of the condition.  38 C.F.R. 
§ 4.1.  And since the veteran presented no details concerning 
his inability to pursue recreational activities, the record 
does not warrant an increased rating on that basis.  

Nor does the reasonable doubt doctrine apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§§ 3.102, 4.3.  The only evidence in support of the veteran's 
claim are his general statements and the opinion of his 
chiropractic physician that is not explicitly based on 
clinical data.  That evidence is not as reliable as the 
objective range of motion measurements and signs recorded at 
the August 2000 C&P examination.  Such evidence was 
sufficient, however, to warrant a further examination on the 
issue of the severity of the veteran's disability.  See 
38 C.F.R. § 3.159(c)(4) (a medical examination is necessary 
if the evidence of record does not contain sufficient 
competent medical evidence to decide the claim).  The veteran 
failed to appear for that examination, so further medical 
findings could not obtained.  Since the evidence in the 
record against the claim is greater than that in favor, there 
is no approximate balance of evidence and the benefit of the 
doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) (benefit of the doubt rule inapplicable 
when the preponderance of the evidence is against the claim).  

Diagnostic Code 5257:  Other impairment of the knee

A 20 percent rating is available under Diagnostic Code 5257 
if there is moderate recurrent subluxation or lateral 
instability of the knee, and a 30 percent rating is available 
if the medical evidence shows those signs are severe.  There 
is very little evidence about subluxation or instability in 
the record.  The December 1997 X-ray report reflected signs 
consistent with a clinical diagnosis of subluxation of the 
patella.  The August 2000 C&P examiner found no instability 
of the left knee.  
The February 2004 examiner recorded statements by the veteran 
that the left patella frequently laterally subluxates; the 
left knee is unstable; and the left knee frequently buckles 
and gives out.  No details as to frequency of subluxation or 
degree of instability were provided and no objective signs by 
the examiner were recorded.  The veteran was assigned a 
10 percent rating for mild recurrent subluxation or lateral 
instability of the knee.  In the absence of medical evidence 
on the higher criteria of DC 5257, no increased rating is 
warranted.  

The veteran's representative argues that the existence of the 
veteran's knee brace is sufficient evidence that his knee 
instability must be greater in severity than the rating for 
mild impairment.  But there is no medical evidence in the 
record to establish that the particular knee brace worn by 
the veteran was prescribed because of moderate or severe 
subluxation or instability rather than for pain or for mild 
instability.  No increase is warranted on the evidence of the 
brace, alone.  

As discussed above, when there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor. 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102.  Here, there are statements 
by the veteran about his condition, but very little medical 
evidence.  The opinion of the veteran, a lay person, is not 
persuasive as to severity of his condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  Thus, since the evidence against the claim is 
much greater than that in favor, the reasonable doubt 
doctrine is not applicable.  Gilbert v. Derwinski, supra.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

The RO's April 2003 and March 2006 letters, which were sent 
well before the August 2006 supplemental statement of the 
case, described the evidence needed to substantiate the 
veteran's increased rating claim, explained what evidence VA 
was collecting, identified what evidence might be helpful in 
establishing his claim, invited the veteran to send VA what 
evidence he had, and notified him of the necessary evidence 
with respect to the rating criteria and the effective date of 
an award.  Neither the veteran nor his representative have 
raised any notice errors on appeal.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder, obtaining his medical treatment 
records from VA facilities, and providing the veteran with a 
physical examination.  VA also scheduled the veteran for 
another examination, but the veteran failed to report for it.  
See 38 C.F.R. § 3.655(b) (when a claimant fails to report for 
an examination schedule in conjunction with a claim for 
increase, the claim shall be denied).  VA thus met its duty 
to assist the veteran with this claim.    




ORDER

A disability rating in excess of 10 percent for 
chondromalacia patella of the left knee is denied.   

A disability rating in excess of 10 percent for residuals of 
a left knee injury with derangement is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


